Exhibit 10.16

LSC Communications US, LLC.  

Participation Agreement

[Date]

[Participant Name]

[Address]

Re:

Notice of Participation in the Key Employee Severance Plan

Dear_________:

LSC Communications, Inc. (the “Company”) is pleased to inform you that you have
been selected as a participant in the Company’s LSC Communications US, LLC Key
Employee Severance Plan (the “Severance Plan”), which is operated as a sub-plan
under the LSC Separation Pay Plan. Capitalized terms that are used in this
Participation Agreement, but that are not defined herein shall have the meanings
set forth in the Severance Plan.

Severance Plan Benefits

Under Section 5(a) of the Severance Plan, in the event you incur a Qualifying
Termination, which for purposes of the Severance Plan generally includes a
termination of your employment by the Company without Cause (unless otherwise
set forth in this Participation Agreement), then so long as you fulfill the
Severance Plan’s requirements (e.g., executing a Separation Agreement and
General Release, which may include covenants restricting your ability to work
for a competitor), then you would be entitled to the following benefits:

 

•

Salary continuation for ___ months;

 

•

Payment of ____% of your target annual bonus;

 

•

A lump-sum payment which represents the current difference between your monthly
medical insurance cost immediately prior to the applicable Qualifying
Termination and the monthly cost for COBRA for ____months which may be used for
any purpose including to offset the cost of electing COBRA coverage; and

 

•

____ months of outplacement assistance from a provider selected by the Company.

The salary continuation and target bonus payments amounts set forth above will
be paid as provided in the Severance Plan beginning approximately 60 days
following your Qualifying Termination and ending on the [first anniversary/18
month

CHICAGO/#3050368.6

--------------------------------------------------------------------------------

anniversary/second anniversary [choose one or update as applicable]] of the
Qualifying Termination.

 

Under Section 5(b) of the Severance Plan, in the event that your Qualifying
Termination occurs within two years following the date of a Change in Control of
the Company, then so long as you fulfill the Severance Plan’s requirements
(e.g., executing a Separation Agreement and General Release, which may include
covenants restricting your ability to work for a competitor), then you would be
entitled to the following benefits:

 

 

•

Salary continuation for ___ months;

 

•

Payment of ____% of your target annual bonus;

 

•

A lump-sum payment which represents the current difference between your monthly
medical insurance cost immediately prior to the applicable Qualifying
Termination and the monthly cost for COBRA for ____months which may be used for
any purpose including to offset the cost of electing COBRA coverage; and

 

•

____ months of outplacement assistance from a provider selected by the Company.

The salary continuation and target bonus payments amounts set forth above will
be paid as provided in the Severance Plan beginning approximately 60 days
following your Qualifying Termination and ending on the [first anniversary/18
month anniversary/second anniversary [choose one or update as applicable]] of
the Qualifying Termination.

Non-Solicitation Provision

By signing below, you acknowledge that the Company’s relationship with the
customer or customers you serve, and with other employees, is special and
unique, based upon the development and maintenance of good will resulting from
the customers' and other employees’ contacts with the Company and its employees,
including you.  As a result of your position and customer contacts, you
recognize that you will gain valuable information about (a) the Company’s
relationship with its customers, their buying habits, special needs, and
purchasing policies, (b) the Company’s pricing policies, purchasing policies,
profit structures, and margin needs, (c) the skills, capabilities and other
employment-related information relating to Company employees, and (d) other
matters of which you would not otherwise know and that is not otherwise readily
available.  Such knowledge is essential to the business of the Company and you
recognize that, if you have a termination of employment, the Company will be
required to rebuild that customer relationship to retain the customer's
business.  You recognize that during a period following your termination of
employment, the Company is entitled to protection from your use of the
information and customer and employee relationships with which you have been
entrusted by the Company during your employment.

CHICAGO/#3050368.6

--------------------------------------------------------------------------------

By signing below, you also acknowledge and agree that any injury to the
Company’s customer relationships, or the loss of those relationships, would
cause irreparable harm to the Company.  Accordingly, you agree that you shall
not, while employed by the Company and for a period of one year from the date of
termination of employment for any reason, including a termination initiated by
the Company with or without Cause, directly or indirectly, either on your own
behalf or on behalf of any other person, firm or entity, solicit or provide
services that are the same as or similar to the services the Company provided or
offered while you were employed by the Company to any customer or prospective
customer of the Company (i) with whom you had direct contact during the last two
years of your employment with the Company or about whom you learned confidential
information as a result of your employment with the Company, or (ii) with whom
any person over whom you had supervisory authority at any time had direct
contact during the last two years of your employment with the Company or about
whom such person learned confidential information as a result of his or her
employment with the Company.

By signing below, you agree that you shall not, while employed by the Company
and for a period of two years following your termination of employment for any
reason, including a termination initiated by the Company with or without Cause,
either directly or indirectly solicit, induce or encourage any individual who
was a Company employee at the time of, or within six months prior to, your
termination of employment, to terminate their employment with the Company or
accept employment with any entity, including but not limited to a competitor,
supplier or customer of the Company, nor shall you cooperate with any others in
doing or attempting to do so.  As used herein, the term "solicit, induce or
encourage" includes, but is not limited to, (A) initiating communications with a
Company employee relating to possible employment, (B) offering bonuses or other
compensation to encourage a Company employee to terminate his or her employment
with the Company and accept employment with any entity, including but not
limited to a competitor, supplier or customer of the Company, or (C) referring
Company employees to personnel or agents employed by any entity, including but
not limited to competitors, suppliers or customers of the Company.

Additional Terms

[Insert optional provisions here related to definitions of “Cause” and “Good
Reason,” or any other desired provisions (e.g., signing a more complete
restrictive covenants agreement).]

Administrative Provisions

Your eligibility to receive the benefits described above, and the timing of your
receipt of those benefits, is in all cases subject to the terms of the Severance
Plan, a copy of which can be obtained by contacting the Company’s Chief Human
Resources Officer.

Please note, your participation in the Severance Plan is subject to your
execution of this Participation Agreement. Until you sign this Participation
Agreement below where indicated and return it to ___________, you will not be
eligible for the benefits described

CHICAGO/#3050368.6

--------------------------------------------------------------------------------

above in this notice even if a Qualifying Termination were to otherwise occur.
If you fail to sign and return this Participation Agreement by ______________,
then you will lose the opportunity to participate in the Severance Plan.

We thank you for your continued services to the Company.

Sincerely,

 

 

[Name and Title]

By signing below, you agree to be bound by the terms of this Participation
Agreement and the Severance Plan.

 

______________________________________

[Participant Name]

Date: _________________________________

CHICAGO/#3050368.6